
	
		II
		109th CONGRESS 
		2d Session 
		S. 3784
		IN THE SENATE OF THE UNITED STATES
		
			August 3, 2006
			Mr. Reed introduced the
			 following bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To provide wage parity for certain prevailing rate
		  employees in Rhode Island.
	
	
		1.Short titleThis Act may be cited as the
			 Rhode Island Federal Worker Fairness
			 Act of 2006.
		2.Wage parity for
			 certain prevailing rate employees in Rhode IslandThe wage schedules and rates applicable to
			 prevailing rate employees (as defined in section 5342 of title 5, United States
			 Code) in the Narragansett Bay, Rhode Island, wage area shall be the same as the
			 wage schedules and rates applicable to prevailing rate employees in the Boston,
			 Massachusetts, wage area.
		3.Effective
			 dateSection 2 shall take
			 effect beginning with the first pay period beginning on or after the date of
			 enactment of this Act.
		
